Citation Nr: 0622547	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-37 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to an effective date earlier 
than September 30, 1999, for the award of service connection 
for bowel incontinence with complete loss of sphincter 
control.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to an effective date earlier 
than September 30, 1999, for the award of service connection 
for neurogenic bladder with urge incontinence.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to July 
1968, and his decorations include the Purple Heart.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge at a video-conference Board 
hearing.  At the hearing, the veteran submitted additional 
evidence with a waiver of initial review by the agency of 
original jurisdiction (AOJ).  Thus, the Board will consider 
the additional evidence in conjunction with this appeal.


FINDINGS OF FACT

A March 2001 rating decision denied the veteran's claims for 
an effective date earlier than September 30, 1999, for the 
awards of service connection for bowel incontinence with 
complete loss of sphincter control and for neurogenic bladder 
with urge incontinence; the veteran did not appeal, and the 
decision became final.


CONCLUSION OF LAW

1.  The claim to reopen the issue of entitlement to an 
effective date earlier than September 30, 1999, for the award 
of service connection for bowel incontinence with complete 
loss of sphincter control is legally insufficient.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005); Lapier 
v. Brown, 5 Vet. App. 215 (1993); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

2.  The claim to reopen the issue of entitlement to an 
effective date earlier than September 30, 1999, for the award 
of service connection for neurogenic bladder with urge 
incontinence is legally insufficient.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005); Lapier v. Brown, 5 
Vet. App. 215 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 2001 rating decision denied the veteran's claims for 
an effective date earlier than September 30, 1999, for the 
awards of service connection for bowel incontinence with 
complete loss of sphincter control and for neurogenic bladder 
with urge incontinence.  The veteran did not appeal.  Thus, 
the March 2001 decision became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2005).  

Generally, a claim that has been denied in a rating decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 2002), which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

However, the Board notes that, in cases where a claimant 
seeks to reopen a claim for entitlement to an earlier 
effective date under 38 C.F.R. § 3.156, as in this case, the 
U.S. Court of Appeals for Veterans Claims (Court), in Lapier 
v. Brown, 5 Vet. App. 215 (1993), has held that, even 
assuming the presence of new and material evidence, reopening 
of a claim for entitlement to an earlier effective date 
cannot result in the actual assignment of an earlier 
effective date because an award granted on a reopened claim 
may not be made effective prior to the date of the reopened 
claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(1)(ii) (2005).  See also Leonard v. Principi, 17 
Vet. App. 447 (2004).

The Court has also held that, in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  As a March 2001 rating decision 
denied entitlement to an effective date earlier than 
September 30, 1999, for the awards of service connection 
bowel incontinence with complete loss of sphincter control 
and neurogenic bladder with urge incontinence, and as, 
pursuant to the Court's holding in Lapier, supra, the veteran 
would not be entitled to an earlier effective date for the 
awards of service connection even if he had presented new and 
material evidence, his claim must be denied as legally 
insufficient.

In an August 2000 statement, the veteran asserted that the 
correct effective date for the awards of service connection 
for his bowel and bladder disabilities should be June 2, 
1967, when they were diagnosed in service.  In a January 2003 
statement, the veteran again essentially requested an 
effective date of June 2, 1967.  Then, in an August 2005 
statement, the veteran's representative requested an 
effective date of March 12, 1968, the date of the veteran's 
original claim for benefits.  Lastly, at the February 2006 
Board hearing, the veteran asserted that there had been an 
informal claim pending since his original claim for benefits 
in September 1968.  The Board is bound by the law in this 
matter, however, and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2005).  The 
Board points out, however, that the Court has held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to cases such as this one in which the law, rather 
than the evidence, is dispositive.  See also Valiao v. 
Principi, 17 Vet. App. 229 (2003); Smith v. Gober, 14 Vet. 
App. 227 (2000); Sabonis, supra.





ORDER

The appeal is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


